978 So.2d 216 (2008)
Ruben W. CAMERON, Appellant,
v.
STATE of Florida, DEPARTMENT OF REVENUE o/b/o Erica L. LEDFORD, Appellee.
No. 1D07-5490.
District Court of Appeal of Florida, First District.
March 28, 2008.
Carroll L. McCauley, III, Panama City, for Appellant.
Bill McCollum, Attorney General, and William H. Branch, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon appellee's proper confession of error, this proceeding is hereby reversed and *217 remanded for an evidentiary hearing on the child support issue.
REVERSED and REMANDED.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.